Citation Nr: 1100214	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  07-26 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1967 to October 
1969.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 decision of the Indiana, Indianapolis 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
which denied the benefits on appeal.

For the reasons discussed below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary to adjudicate the issues on 
appeal.

The Veteran contends that he has a current bilateral hearing loss 
disability that is related to noise exposure in service.  A 
review of the service records shows the Veteran worked as a wheel 
tractor operator and earned a Sharpshooter (Rifle) Badge.  In an 
August 1967 induction examination report, audiological findings 
revealed puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
(15)30
(15)25
(5)15
     
(20)30
(50)55
LEFT
(10)25
(10)20
(10)20
(15)25
(35)40

This entrance report shows evidence of hearing impairment.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (stipulating that 
"the threshold for normal hearing is from 0 to 20 dB [decibels], 
and [that] higher threshold levels indicate some degree of 
hearing loss").  [NOTE: Prior to November 1967, audiometric 
results were reported in standards set forth by the American 
Standards Association (ASA).  Those are the figures on the left 
of each column and are in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute (ANSI).  
In order to facilitate data comparison, the ASA standards have 
been converted to ISO-ANSI standards and are represented by the 
figures not in parentheses.]  

A September 1969 discharge report also showed evidence of hearing 
impairment, with puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
     N/A
30
LEFT
0
0
0
N/A
20

This report indicates some level of right ear hearing impairment 
at discharge.  See Hensley, 5 Vet. App. at 157 (which stipulates 
that "the threshold for normal hearing is from 0 to 20 dB 
[decibels], and [that] higher threshold levels indicate some 
degree of hearing loss").  

Post-service private treatment records dated from 1987 to 2005 
show evidence of ongoing complaints of and treatment for severe 
bilateral hearing loss and tinnitus.  In January 2008, the 
Veteran was afforded a VA audiological examination.  An 
audiological examination report revealed puretone thresholds as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
50
       75
80
LEFT
15
15
45
70
85

Puretone threshold averages were 56 in the right ear and 54 in 
the left ear.  Word recognition scores were 92 percent in the 
right ear and 96 percent in the left ear.  The examiner diagnosed 
normal to severe bilateral sensorineural hearing loss.  The 
examiner opined that the Veteran's hearing loss was not related 
to noise exposure in service.  In reaching this conclusion, the 
examiner explained that service entrance records showed normal 
hearing except for a mild hearing loss at 4000 Hz and that there 
was no significant change noted in hearing test results at the 
time of induction compared to the results at discharge.  

The Board finds that the examiner's opinion is inadequate and 
that, therefore, a new VA audiological examination must be 
afforded the Veteran.  In this regard, the Board notes that the 
examiner stated that the Veteran's bilateral hearing was within 
normal limits on service induction, except for a mild high 
frequency right ear hearing loss.  The Board finds this statement 
in conflict with the medical evidence of record which clearly 
shows evidence of hearing impairment bilaterally, upon converting 
the ASA standards reflected in the August 1967 audiogram to ISO-
ANSI standards.  Further, as noted above, the service records 
show evidence of a hearing impairment on discharge.  See Hensley, 
supra.  Thus, the VA examiner's rationale is not based on an 
accurate interpretation of the evidence of record, and the 
opinion must be found to be inadequate for VA purposes.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before acceptance 
and enrollment and was not aggravated by such service.  38 
U.S.C.A. § 1111.  As previously noted herein, the report of the 
service enlistment examination reflects defective hearing at that 
time.  Thus, the record shows evidence of a possible pre-existing 
hearing loss upon service entrance.  

Also as noted above, the January 2008 VA examiner provided no 
discussion of whether a pre-existing hearing loss was aggravated 
by service.  The Board acknowledges that the Veteran was afforded 
a second VA audiological examination in April 2009.  However, the 
medical opinion obtained at that subsequent evaluation was 
restricted to a discussion of whether the Veteran's nonservice 
connected hearing loss was aggravated by his service-connected 
tinnitus and contained no pertinent evidence with regard to the 
current issue on appeal.

As no probative VA opinion has been offered regarding the 
relationship between the Veteran's bilateral hearing loss and 
service, to include whether a pre-existing hearing loss was 
aggravated by such active duty, the Board finds that a VA 
examination is needed in order to obtain a complete and accurate 
picture of the Veteran's current hearing loss disability.  [As 
previously noted herein, because the January 2008 VA examiner 
misstated the evidence of record, the Board concludes that the 
evaluation is inadequate for VA purposes.  See Barr, supra.]  

VA's duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  An examination or opinion is necessary if 
the evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the claimant 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2010).  

Accordingly, and based on this evidentiary posture, the Board 
finds that a VA medical is necessary to determine the etiology of 
the Veteran's current bilateral hearing loss.  Such a medical 
opinion should include a discussion of whether any pre-existing 
hearing loss was aggravated by service.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2009) 
[a medical examination or opinion is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim].  As this case presents 
certain medical questions which cannot be answered by the Board, 
a VA examination must be conducted.  See Colvin v. Derwinski, 1 
Vet. App. 191, 175 (1999) [the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions].  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a pertinent VA 
examination to determine the nature and 
etiology of his bilateral hearing loss.  
The claims folder and a copy of this remand 
should be made available to the examiner 
for review, and a notation to the effect 
that this record review took place should 
be included in the report.  All indicated 
tests and studies should be accomplished.  

The examiner should answer the following 
questions-WITH COMPLETE RATIONALE:

a)  whether there is clear and 
unmistakable evidence that the Veteran's 
bilateral hearing loss pre-existed 
service, and

b)  if so, whether there is clear and 
unmistakable evidence that the Veteran's 
preexisting bilateral hearing loss was NOT 
aggravated beyond its natural progression 
during his active duty.  

[Note: "Aggravation" of a preexisting 
disability refers to an identifiable, 
incremental, permanent worsening of the 
underlying condition, as contrasted with 
temporary or intermittent flare-ups of 
symptoms.]  

c)  If there is no clear and unmistakable 
evidence that the Veteran's hearing loss 
preexisted his military service, is it at 
least as likely as not (50 percent or 
better probability) that the Veteran's 
bilateral hearing loss had its onset in 
military service.  

2.  After the requested development has 
been completed, readjudicate the merits of 
the claim for service connection for 
bilateral hearing loss based on all the 
evidence of record, including any 
additional information obtained as a result 
of this remand, and all governing legal 
authority.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2010).  The appellant has the right to submit 
additional evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  


